. In aproceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 24, 1976 and made after a hearing, which made a finding of harassment and imposed civil penalties against petitioners, the appeal is from a judgment of the Supreme Court, Queens County, dated March 31, 1977, which dismissed the proceeding. Judgment modified, on the law and as a matter of discretion in the interest *675of justice, by deleting therefrom the provision that the proceeding is dismissed and substituting therefor the following: "The petition is granted to the extent that the determination under review is modified by: (1) striking the name Peter D. Visco from the second, third, and seventh decretal paragraphs thereof; (2) reducing the amount of the civil penalty imposed in the second decretal paragraph thereof from $7,200 to $900; (3) inserting the words 'plus interest’ after the words 'in excess of the legal maximum rent’ contained in the seventh decretal paragraph thereof; and (4) striking the ninth decretal paragraph thereof in its entirety, and petition otherwise dismissed.” As so modified, judgment affirmed, without costs or disbursements. Peter D. Visco should not be held individually liable for acts performed while acting as an agent for the corporate appellant. Additionally, the penalty was excessive to the extent indicated herein since the monthly rent overcharges (64 in all) were part of one continuous offense and should be treated as such. Furthermore, the tenant is not only entitled to a full refund of all of the overcharges, but is also entitled to interest on such moneys. Shapiro, J. P., Cohalan, Hargett and O’Connor, JJ., concur.